Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-28 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2012/0128989 A1) in view of Bittner et al. (US 2006/0093755 A1), and further in view of Walters et al. (US 8,231,970).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that Richert et al. do not teach use of magnesium oxide in combination with a corrosion-inhibiting agent (a.3) having aromatic parent structure such as vanillin.  Applicant further asserts that Walters et al. do not teach use of a corrosion -inhibiting agent (a.3) having aromatic parent structure such as vanillin in combination with magnesium oxide.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner’s position would be that utilization of a mixture of known corrosion inhibitors would have been obvious to one skilled in the art.   The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The examiner had stated that even assuming that the data of the table 6 would have probative value, scope of claims is broader than showing and applicant failed to provide a comparison with the closest prior art. 
Applicant asserts that Richert et al. teach “more preferably 0.5% to 5% by weight” of the corrosion-inhibiting agent (a.3) in ]0062] and thus that comparative example 7 utilizing 0.91% by weight of o-vanillin would constitute a comparison with the closest prior art. 
But, the closest prior art would be 2 wt.% of the corrosion-inhibiting agent (a.3) taught in [0099] of Richert et al., not broadly disclosed “more preferably 0.5% to 5% by weight”.
Applicant further asserts that showing of unexpected results over the entire ranges of properties are not needed by stating unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie of obviousness with M.P.E.P, § 2145.
But, there would be a clear difference between the issue raised by the examiner (i.e., scope of claims is broader than showing) and applicant’s assertion since the corrosion protection would be dependent not only on the corrosion inhibitors used but also an amount thereof inherently.  The examiner is not asking properties related to other inorganic alkaline earth metal compounds than the magnesium oxide or aldehyde or ketones as implied by applicant. For example, it would be expected that utilization of 6.45 wt.% of magnesium oxide used in the instant examples 7 and 8 would provide a better corrosion protection than 0.1 wt.%.  Also, utilization of 0.59 wt.% of the corrosion-inhibiting agent used in the instant examples 7 and 8 would be expected to provide a better corrosion protection than 0.05 wt.%.
The instant claims are silent as to amounts of the magnesium oxide and corrosion-inhibiting agent (ii)(2) and the instant examples 8 and 9 teach utilization of 0.59 wt.% of aldehyde or ketone and 6.45 wt.% of the magnesium oxide.  Utilization of 10 ppm each of the magnesium oxide and corrosion-inhibiting agent or of 100 ppm each of the magnesium oxide and corrosion-inhibiting agent or so on would fall within scope of the claims. Such small amounts would be expected to have little effect on the corrosion creep and applicant’s assertion would have little probative value.
Applicant failed to explain why the ordinary artisan would expect the result obtained with the few examples utilizing specific amounts of the aldehyde or ketone and the magnesium oxide would apply to all ranges of amounts falling within scope of the claims.  See In re Kao, 639 F.2d 1057, 1068 (Fed.Cir. 2011) (“If an applicant demonstrates that an embodiment has an unexpected result and provides an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner, this will generally establish that the evidence is commensurate with the scope of the claims.”).
Applicant further asserts that Richert et al. teach that the low-molecular mass corrosion inhibitors are preferred over pigmentlike prior corrosion inhibitors since the low-molecular mass corrosion inhibitors have high mobility over pigmentlike corrosion inhibitors in [0008-0009].  Thus, applicant further asserts that Richert et al. teach away from pigmentlike corrosion inhibitors and do not teach or suggest the use of other corrosion inhibitors.  But, Richert et al. teach that a mixture of low-molecular mass corrosion inhibitors and inorganic anticorrosion pigments is known in [0010] and utilization of at least one color or effect pigment in [0022-0024].   Richert et al. teach white pigments in [0045] and in a lower part of [0094].  Thus, utilization of magnesium oxide yielding a white color as well as corrosion protection inherently in Richert et al. would have been obvious contrary to assertions.
As to new claims 34 and 35, Richert et al. teach binders having various crosslinkable groups in [0026] and crosslinking agents in [0064].  Preparation Example 4 of Richert et al. teaches thermosetting resins and a crosslinker (Cymel 327 from Cytec).
As to new claim 36, Richert et al. teach “0.1% to 20%” and “more preferably 0.5% to 5% by weight” of the corrosion-inhibiting agent (a.3) in [0062] which is pointed out by applicant.  Walters et al. teach about 4.45 wt.% of the magnesium oxide based on solids in example 11.  Thus, an amount of claim 36 would have been obvious to one skilled in the art.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2012/0128989 A1) in view of Bittner et al. (US 2006/0093755 A1), and further in view of Walters et al. (US 8,231,970) as applied to claim 1-6, 8-28 and 30-36 above and further in view of Gayet et al. (US 9,018,421).
Rejection is maintained for reasons of the record with the above responses.

	Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable ove Richert et al. (US 2012/0128989 A1) in view of Bittner et al. (US 2006/0093755 A1), and further in view of Walters et al. (US 8,231,970) as applied to claim 1-6, 8-28 and 30-36 above and further in view of Sambasivan et al. (US 2004/0206267 A1).
Rejection is maintained for reasons of the record with the above responses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 24,2022                                                 /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762